Title: From George Washington to Elisha Sheldon, 17 December 1780
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters New Windsor 17th Decemr 1780
                        
                        I have your favr of the 13th accompanied by one from Governor Trumbull respecting the Cantonment of your
                            Regt. As it is the request of the State and as you seem to think you will be benefitted by the exchange I have consented
                            to your taking your Quarters in Massachusetts in the towns which you have pointed out. But I could not help remarking to
                            the Governor that this repeated interference of the Civil authority in directing the Cantonments of the Army is a thing
                            very unprecedented, and what may, if generally practiced and submitted to, throw the whole into such positions as would
                            render them useless to the security of the Country, and unable to afford succour to each other—When you have fixed your
                            own quarters let me know where they are, that I may know how to direct to you.
                        In my letter of the 8th instant, which had not reached you, the Chain of Dragoons was ordered to be broken
                            up.
                        You will communicate the enclosed extract from General Orders to Major Tallmadge and the Officers and Men of
                            your Regt who were under his command at the surprise of Fort George. I am &c.

                    